Citation Nr: 1141963	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with diabetic retinopathy, to include as due to Agent Orange exposure, for accrued benefits purposes.

2.  Entitlement to service connection for acute myeloid leukemia (AML), to include as due to Agent Orange or radiation exposure, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969, including service in the Republic of Vietnam. The Veteran died on March [redacted], 2003.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO, inter alia, denied the appellant's claims of service connection for the cause of the Veteran's death and for accrued benefits.  In July 2004, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2005, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.

In May 2007, the appellant and her daughter testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In July 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny each claim (as reflected in a September 2009 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In January 2010, the Board again remanded the claims on appeal to the RO, via the AMC, for further action.  After completing the requested development, the AMC continued to deny the claims (as reflected in an April 2010 SSOC) and returned these matters on appeal to the Board for further appellate consideration.

The Board's decision addressing the claims for service connection for diabetes mellitus with diabetic retinopathy, to include as due to Agent Orange exposure, and for AML, to include as due to Agent Orange or radiation exposure, each for accrued benefits purposes, are set forth below.  The claim for service connection for the cause of the Veteran's death is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service.

3.  Persuasive evidence of record at the date of the Veteran's death shows that the Veteran had type I diabetes, rather than type II diabetes; type I diabetes is not recognized by VA as etiologically related to herbicide exposure.

4.  While the Veteran had been diagnosed with AML, which VA has determined is positively associated with radiation exposure, the evidence of record at the date of the Veteran's death does not reflect that he was exposed to radiation during active duty, and AML is not recognized by VA as etiologically related to herbicide exposure.

5.  Both type I diabetes and AML were first diagnosed many years after the Veteran's discharge from service, and, at the date of the Veteran's death, there was no competent evidence or opinion that there existed a medical relationship between either disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus with diabetic retinopathy, to include as due to Agent Orange exposure, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2010).

2.  The criteria for service connection for AML, to include as due to Agent Orange or radiation exposure, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.1000 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Specific to the accrued benefits claims, as will be explained in more detail below, adjudication of a claim for accrued benefits purposes is an essentially a legal determination, and the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  See also 38 C.F.R. § 3.1000(d)(4). 

In August 2007 and March 2011 post-rating letters, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate her claims for accrued benefits, including the evidence to substantiate a claim for service connection on a direct basis and as due to herbicide exposure, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA, to include outstanding VA records; this letter also provided the appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the August 2007 and March 2011 letters, and opportunity for the appellant to respond, the April 2011 SSOC reflects readjudication of the claims.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, as well as service personnel records.   Also of record and considered in connection with the appeal is the transcript of the appellant's May 2007 Board hearing, along with various written statements provided by the Veteran prior to his death.

The Board also finds that no additional RO action to further develop the record in connection with the claims herein decided is warranted.  The Board reiterates that, as regards claims for accrued benefits, except for VA or service records that have not been associated with the file, only the evidence that is of record at the time of the Veteran's death can be considered, and neither the appellant nor her representative has identified any outstanding VA or service records pertinent to the claims.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent. (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children. (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation. (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

At the time of the Veteran's death, he had claims pending for service connection for diabetes mellitus with diabetic retinopathy, to include as due to Agent Orange exposure, and for AML, to include as due to Agent Orange or radiation exposure. For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the appellant filed a claim in August 2003, clearly within one year of the Veteran's death in March 2003.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as diabetes mellitus and cancer, which develop to a compensable degree (10 percent for diabetes mellitus and cancer) within a prescribed period after discharge from service (one year for diabetes mellitus and cancer), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Also, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

In the instant case, the Veteran's service records indicate that he had service in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to herbicides during his period of service.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: amyloidosis, chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), type 2 diabetes (also known as type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

A.  Diabetes Mellitus with Diabetic Retinopathy

Service treatment records contain no findings pertinent to diabetes mellitus.  In the Veteran's report of medical history at the time of his separation from service in February 1969, it was noted that the Veteran's mother was 48 and had a history of diabetes.

An August 1984 private hospital discharge summary reflects that the Veteran had had stomach flu with a temperature of 102 and vomiting and diarrhea for five days.  A strong family history of diabetes was noted.  The admitting impression was viral gastro enteritis, with new onset of diabetes, with a family history of diabetes.  The Veteran was noted to have "adult onset diabetes."

Private hospital notes indicate that, in December 1989, the Veteran presented with difficulty breathing and thirst for about 18 hours duration.  The admitting diagnosis was juvenile, insulin dependent diabetes with diabetic ketoacidosis.  It was noted that the Veteran had been a diabetic for a number of years, that his mother and aunt were also diabetic, and that he had last been treated there in 1984 and had been discharged on oral agents.  The impression was diabetic ketoacidosis, and it was noted that the Veteran had been admitted to the hospital "in rather severe diabetic ketoacidosis."  The discharge diagnosis was insulin dependent diabetes mellitus with severe ketoacidosis.  

January 1999 VA treatment records reflect that the Veteran had a past history and current diagnosis of type I diabetes.  It was noted that he had not received treatment related to his diabetes in approximately 10 years.

October 2001 private hospital records indicate that the Veteran had a medical history of diabetes type II since the age of 39, for 17 years.  The Veteran was discharged with a diagnosis of diabetes, and hyperglycemia with acidosis, resolved.  

An October 2001 VA treatment note indicates a history of both diabetes type I without complications, and diabetes type II without complications.  It was noted that the Veteran had recently been seen in an emergency room for diabetic ketoacidosis.  The diagnosis was diabetes mellitus type I without complications.

A May 2002 VA treatment note also reflects a history of both diabetes type I without complications, and diabetes type II without complications, and it was noted that the Veteran had had a recent blood sugars reaction.  The Veteran was noted to have had severe diabetic retinopathy.  The diagnosis was type I diabetes mellitus without complications.

Another May 2002 VA treatment note indicates a history of, and treatment for, type II diabetes, as do VA treatment records in June and July 2002, and January 2003.

A February 2003 private treatment record reflects that the Veteran was admitted for dysphagia of solids.  At that time, he was diagnosed with type I diabetes with retinopathy and the possibility of gastroparesis, and it was noted that he had recently been admitted to a hospital with diabetic ketoacidosis.  The Veteran was noted to have had a history of type I diabetes since the age of 35, complicated by retinopathy, and that he had had three or four episodes of ketoacidosis in the past.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

The record does not reflect, and the Veteran had never asserted, that diabetes mellitus began during service or in the year following separation from service; the earliest diagnosis of any diabetes was in August 1984.  Rather, prior to his death, the Veteran argued that he had type II diabetes mellitus, and that, therefore, the presumptive service connection provisions of 3.309 as they relate to in-service herbicide exposure should apply.  As noted above, service records indicate that the Veteran had service in the Republic of Vietnam during the Vietnam Era, and is therefore presumed to have been exposed to herbicides during his period of service.  Also, type II diabetes is listed under 38 C.F.R. § 3.309(e) as one of the diseases recognized by VA as etiologically related to herbicide . However, the record does not persuasively establish that the Veteran had type II diabetes.

The Board acknowledges that record includes conflicting evidence on the question of whether the Veteran had type I or type II diabetes mellitus, as the Veteran was diagnosed with both disorders at various times.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, the Board finds the diagnoses of diabetes type I to be more persuasive.  The Veteran was first diagnosed with "adult onset diabetes" in August 1984. However, the next treatment record for diabetes, in December 1989, indicates a diagnosis of juvenile diabetes; this was the first noted treatment for ketoacidosis, and, at that time, the Veteran was noted to have had severe ketoacidosis.  January 1999 VA treatment records reflect the next instance of treatment for diabetes, and indicate a past history and current diagnosis of type I diabetes, untreated for the past 10 years.  While the October 2001 private hospital records indicate that the Veteran was admitted with a medical history of diabetes type II since the age of 39, it includes no explanation of how such history was obtained, nor any notation of the Veteran's past diagnoses of diabetes type I.  

Also, those treatment records in which there is noted to be a history of both type I diabetes and type II diabetes diagnoses-specifically, the October 2001 and May 2002 VA treatment notes-reflect current diagnoses of type I diabetes.  In this regard, there is no opinion of record stating that the Veteran had type II diabetes rather than type I diabetes, despite his past diagnoses of type I diabetes, and neither the Veteran nor his representative had presented or identified any such existing medical opinion.

Furthermore, those treatment records in which a history of diabetic ketoacidosis is noted-specifically, the October 2001 and February 2003 treatment notes-indicate diagnoses of diabetes type I.  In this regard, again, the first noted treatment for ketoacidosis was at the time of the first diagnosis of juvenile diabetes, in December 1989.  

Under these circumstances, the Board finds that the more persuasive evidence of record at the time of the Veteran's death shows that he had type I diabetes, rather than type II, diabetes.  As type I diabetes is not listed under 38 C.F.R. § 3.309(e) as subject to presumptive service connection on the basis of exposure to herbicides, an award of service connection on this theory of entitlement is not warranted.

The Board also finds that service connection for the Veteran's type I diabetes mellitus is not warranted on a direct basis.  As noted above, type I diabetes did not manifest until August 1984, over 15 years after the Veteran's period of service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Significantly, moreover, there is no medical evidence or opinion suggesting that there exists a medical nexus between type I diabetes mellitus and the Veteran's military service, to include any exposure to herbicides, and neither the Veteran nor his representative had presented or identified any such existing medical evidence or opinion.  

It is further noted that, as the Board has found that service connection for diabetes mellitus is not warranted, there also is no basis to award service connection for diabetic retinopathy, noted in medical records to result from the Veteran's diabetes mellitus.

The Board has considered the assertions of the Veteran and his representative that he had diabetes type II, or that diabetes type I was related to service.  However, these questions are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the neither Veteran nor his representative were shown to be other than a layperson without the appropriate medical training and expertise, neither was competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for diabetes mellitus with diabetic retinopathy, to include as due to Agent Orange exposure, for accrued benefits purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  AML

With respect to AML, it has been asserted that the disease was either due to in-service herbicide exposure, or to radiation exposure.

Hence, in addition to the legal authority noted above, the Board notes that service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.   Leukemia (other than chronic lymphocytic leukemia) is among these diseases.  See 38 C.F.R. § 3.309(d)(2)(i-xxi).

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service.  Leukemia (other than chronic lymphocytic leukemia) is also among these listed diseases (see 38 C.F.R. § 3.311(b)(2)(i-xxiv)).

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The Board notes that the three alternative methods defined by Hilkert for establishing service connection all share a common threshold: that the claimant has, in fact, been shown to have been exposed to ionizing radiation.  A "radiation- exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 73841(14)).  See 38 C.F.R. § 3.309(d)(ii).

In this case, the record does not reflect, and neither the appellant nor the Veteran has asserted, that the Veteran participated in a radiation-risk activity as defined by regulation; thus, the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309(d) are not applicable in this case.  See Rucker, 10 Vet. App. at 71.  

Rather, the Veteran and the appellant have asserted, as reflected in an August 2002 statement by the Veteran, that, in 1966 or 1967, the Veteran was at Indian Springs and was taken to the Nevada testing site for what he believed was the last underground testing of the atomic bomb.  The Veteran asserted that he was on the aircraft that flew over to check radiation, and that he did not know if he did the engines inspection, or what he may have been exposed to at this time.  He stated that, at the time, he did not take any safety precautions.  

Service personnel records reflect that, from March 1966 to February 1968, the Veteran served as a jet engine mechanic at Pope Air Force Base, North Carolina.  The record reflects that the Veteran had had temporary duty assignment for 96 days from August 5 to November 10, 1967.  Service treatment records contain no findings pertinent to AML.

A July 19, 2002, VA treatment note indicates that the Veteran had begun experiencing fever, chills, diarrhea, nausea, and abdominal pain about 10 days prior.  Following examination and diagnostic testing, the impression was signs and symptoms suggestive of acute leukemia.  Two days later, the diagnosis was new onset leukemia, and, following biopsy, the Veteran's diagnosis was AML, undetermined subtype.  Medical records thereafter indicate treatment for AML until the time of the Veteran's death in March 2003. 

In February 2003, the RO contacted the Defense Threat Reduction Agency (DTRA) requesting information regarding the Veteran's claimed radiation exposure.  The RO stated that the Veteran claimed that he had been exposed to radiation while in the Air Force in 1966 or 1967, being bused from Indian Springs, Nevada, to an underground site in Nevada, and being on an aircraft that flew over, checking the radiation.  The Veteran's name and pertinent unit information was provided.  

In a March 2003 letter replying to the RO's request, the DTRA Nuclear Test Personnel Review explained that exposure to radiation sources other than U. S. atmospheric testing or the occupation of Hiroshima and Nagasaki was beyond the purview of its office.  It stated that information on radiation exposure from sources other than nuclear testing or the occupation of Hiroshima or Nagasaki should be directed to the HQ Air /Force Medical Operations Agency, Radiation Health Program.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for AML, for accrued benefits purposes, must be denied. 

While the Veteran had been diagnosed with AML, which the VA Secretary has determined is positively associated with radiation exposure, the evidence in file at the date of the Veteran's death does not reflect that he was exposed to radiation during active duty.  The only evidence of any radiation exposure in service is the Veteran's August 2002 written statement indicating that in 1966 or 1967 he was at Indian Springs and taken to the Nevada testing site, for what he believed was the last underground testing of the atomic bomb, and that he had been on an aircraft that flew over, checking the radiation.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Veteran's service records do not indicate that he served on any testing sites for bombing in Nevada.  Moreover, even if the Board deems the Veteran was competent to state that, given his duties, he believed that he may have been exposed to radiation, he could not persuasively establish that he was actually exposed to radiation during his period of service, on the basis of lay assertions, alone.  Thus, based on the persuasive, objective evidence of record at the Veteran's death, the Board finds that the Veteran was not exposed to radiation during active duty.

Additionally, while, as noted above, the Veteran is presumed to have been exposed to herbicides during active service, AML is not a disease listed under 38 C.F.R. § 3.309(e), and thus is not subject to presumptive service connection under 38 C.F.R. § 3.309.  In this regard, the Veteran's AML was not shown to be a hairy cell leukemia or other chronic B-cell leukemia, or any other such disability listed under 38 C.F.R. § 3.309(e).

Furthermore, direct service connection for AML has not been established in this case.  The record does not reflect, and the Veteran had never argued, that AML began in service or within a year of service; the Veteran had acknowledged, and the record reflects, that leukemia was first diagnosed on July 19, 2002.  None of the medical records reflecting a diagnosis of AML even suggests that there exists a medical nexus between AML and the Veteran's military service, to include any exposure to herbicides, and neither the Veteran, nor his representative, had presented or identified any such existing medical opinion.

The Board has considered the general assertions of the Veteran and his representative that AML was related to the Veteran's period of service.  However, whether there exists a relationship between AML and service is a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As neither the Veteran nor his representative has been shown to be other than a layperson without appropriate medical training and expertise, neither can competently render a probative opinion on any medical matter upon which this claim turns.  See, e.g., Bostain, 11 Vet. App. at 127.  See also Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, based on the evidence on file at the date of the Veteran's death, the Board finds that the claim for service connection for AML, to include as due to Agent Orange or radiation exposure, for accrued benefits purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, absent any competent and persuasive supporting evidence of radiation exposure or other such evidence linking AML to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for diabetes mellitus with diabetic retinopathy, to include as due to Agent Orange exposure, for accrued benefits purposes, is denied.

Service connection for AML, to include as due to Agent Orange or radiation exposure, for accrued benefits purposes, is denied.


REMAND

Unfortunately, the Board finds that further RO action on the claim for service connection for the cause of the Veteran's death is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

While the matter was most recently in remand status, medical evidence, in the form of an article printed in February 2010, indicates that exposure to certain chemicals, to include benzene, is medically linked to AML.  In this regard, the Veteran's death certificate indicates that the cause of his death was a stroke due to AML.  Moreover, service personnel records indicate that, during his period of service from November 1965 to February 1969, the Veteran's military specialty was as a jet engine mechanic.  

This evidence suggests that Veteran's AML, which was the cause of his death, may have been related to his service as a jet engine mechanic.  However, the record includes no actual opinion addressing the medical relationship, if any, between the Veteran's AML and service, to include any in-service exposure to chemicals such as benzene, as a jet engine mechanic.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection for the cause of his death.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). Notably, the Board points out that, unlike with the claim for service connection for AML for accrued benefits purposes, addressed above, VA may further develop the record by obtaining a medical opinion in connection with a claim for service connection for the cause of the Veteran's death.  

Accordingly, the RO should arrange for the an appropriate VA physician to review the claims file, and provide an appropriate opinion addressing the medical relationship, if any, between the Veteran's AML and any in-service exposure to chemicals such as benzene, as a jet engine mechanic.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses have been associated with the claims file, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA physician for a comprehensive review of the record and an opinion as to whether a disability of service origin caused, or contributed substantially or materially to cause, the Veteran's death.

Specifically, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the AML resulting in the Veteran's death was etiologically related to his period of active service, to particularly include in-service exposure to benzene, or other such chemicals, in his capacity as a jet engine mechanic during his service from November 1965 to February 1969.  

In rendering the requested opinion, the physician must consider and address the service treatment records, the Veteran's certificate of death, the February 2010 article indicating that exposure to certain chemicals, to include benzene, is thought to lead to AML, and any additional pertinent medical treatment records, if available.

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for the cause of the Veteran's death in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


